NUMBER 13-08-00186-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GLEN JONES,                                                                      Appellant,

                                             V.

THE STATE OF TEXAS,                                                               Appellee.


                     On Appeal from the County Court at Law
                         of San Patricio County, Texas.



                           MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

       Appellant attempts to appeal from a judgment adjudicating him guilty of driving while

intoxicated. The appellant was sentenced to confinement for sixty days and a fine of

$2000. The trial court’s certification of the defendant’s right of appeal does not contain the

defendant’s signature. See TEX . R. APP. P. 25.2(d).
       On July 10, 2008 and October 9, 2008 the Clerk of this Court notified appellant of

the necessity of a signed trial court certification in two letters. Appellant was informed that

failure to complete the form could result in the matter being referred to the Court for

appropriate orders. No signed certification was received.

       On April 14, 2009 the State filed a motion to withdraw appellant’s notice of appeal

and dismiss the appeal because the appellant had served his jail sentence and served his

fine and court costs by jail service, and because appellant had not filed his appellant’s

brief. Appellant’s appointed trial counsel filed a response to the State’s motion to dismiss,

stating that the appellant’s whereabouts were unknown; that appellant had never signed

his trial court certification; that appellant did not request appointed counsel for the appeal;

and that appellant does not have retained counsel for the appeal.

       The Texas Rules of Appellate Procedure require the trial court to enter a certification

of the defendant’s right of appeal in every case in which it enters a judgment of guilt or

other appealable order. See id. 25.2(a)(2). The certification must include a notice that the

defendant has been informed of his rights concerning an appeal, as well as any right to file

a pro se petition for discretionary review. See id. 25.2(d). The certification must be signed

by the defendant and a copy must be given to him. See id. 25.2(d). The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been

made part of the record under these rules. See id. 25.2(d).

       Appellant’s notice of appeal included an unsigned trial court certification form. This

Court notified appellant that a signed trial court certification had not been filed and

requested that appellant file a signed trial court certification. As of this date, appellant has



                                               2
not filed an amended trial court certification.1 The Texas Rules of Appellate Procedure

provide that an appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules. TEX . R. APP.

P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is DISMISSED.

Any pending motions are denied as moot.



                                                                    PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 25th day of June, 2009.




        1
          The Clerk of the Court notified appellant by letter dated May 8, 2009, that a m otion to dism iss had
been filed by the State and directed appellant to contact the Court to advise us whether he wished to proceed
with his appeal. Appellant was inform ed that if he wanted the Court to dism iss the appeal, he would need to
sign a written m otion to dism iss. Appellant has failed to respond to the Court’s notice.

                                                      3